DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,970,104 to Radwanski in view of US Pub. No. 2002/0115370 to Palacio and US Pub. No. 2008/0261476 to Strandqvist.
Regarding claims 1-3, 5-11 and 14, Radwanski teaches a method for forming a nonwoven material suitable for use as a wipe (Radwanski, Abstract, column 5 lines 59-66, column 8 lines 56-66), utilizing hydraulic entanglement to spot-entangle-bond unbonded nonwoven material (Id., column 5 lines 35-58).  Radwanski teaches that the nonwoven material may comprise a coform of meltblown fibers and further fibrous material (e.g. pulp fibers, and/or staple fibers and/or meltblown fibers) (Id., column 5 line 67 to column 6 line 33).  Radwanski teaches that 
Radwanski teaches that as shown in Figure 1, which can represent a single fibrous web (Radwanski, column 12 lines 57-62), a web is passed into contact with a rotatable perforated drum 18 having water jet manifolds therein, wherein water from the water jet manifolds is caused to pass through the openings in the perforated drum and provide the high pressure water jets to cause entanglement (Id., column 11 line 42 to column 12 line 12).  Radwanski teaches that after passing by perforated drum 18, the web, spot-bonded by hydraulic entangling from one side, can have the other side thereof passed in contact with a second rotatable perforated drum 32 (Id., column 12 lines 21-45).  Radwanski teaches that as the laminate passes along the periphery of the second rotatable perforated drum 32, it is subjected to high pressure water jets from water jet manifolds, so as to provide hydraulically entangled spot-bonds, preferably from the side of the web opposite the side spot-entangle-bonded adjacent the first drum (Id.).  Radwanski teaches that after the last spot-entangle-bonding treatment, the web can be passed through a dryer (Id., column 12 lines 46-53).
Radwanski does not appear to teach that the initial web is formed from an aqueous suspension of fibers and hydroentangled, and that the web has the claimed amount of cellulosic fibers and synthetic fibers, and the length of each of the fibers. 
Regarding the claimed initial web and hydroentangling, Palacio teaches hydroentangled nonwoven composite structures containing recycled synthetic fibrous materials and pulp fibers, which is suitable for use as a wiper or an absorbent material (Palacio, Abstract, paragraphs 0012, 0015).  Palacio teaches that a dilute suspension of recycled fibers including pulp fibers and other types of fibers, may contain from about 0.01 to about 1.5 percent by weight 
Additionally, Strandqvist teaches a method of producing a nonwoven material for use as an absorbent wiping material produced by hydroentangling of a substrate web including at least one layer of fibers selected from amongst, synthetic fibers, regenerated fibers and natural fibers (Strandqvist, Abstract).  Strandqvist teaches that the natural fibers and staple fibers are suspended in a conventional way, either together or individually, and are then mixed and wet-laid (Id., paragraph 0034). Strandqvist teaches that bonding can take place in a pre-hydroentangling stage preceding the hydroentangling of the invention, as the substrate web must hold together sufficiently well to enable it to be moved to the hydroentangling stage on a carrier device (Id., paragraphs 0032, 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of Radwanski, wherein the initial web is formed from an aqueous suspension of natural and staple fibers which contains about 90% of water by weight to maintain the fibers in a hydrated state and pre-hydroentangled, as taught by Palacio and Strandqvist, motivated by the desire of forming a conventional wipe comprising a nonwoven web formed by a process known in the art as being predictably suitable 
Regarding the claimed amount and lengths of fibers, Strandqvist teaches that the natural fiber include pulp fibers having a length of less than 10 mm (Strandqvist, paragraphs 0022, 0066), and that the synthetic fibers are selected from polyolefin, polyester and polyamide fibers and mixtures thereof, and may be staple fibers having a length of at least 3 mm and preferably not exceeding 50 mm (Id., paragraphs 0059-0064). Strandqvist teaches that the fibers can also include regenerated fibers such as rayon or viscose (Id., paragraph 0060).  Strandqvist teaches that one embodiment can contain 20-80% by weight of fluff pulp or viscose fibers and 80-20% by weight of synthetic fibers (Id., paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the natural and staple fibers are present in weight amounts and comprise lengths, such as within the claimed ranges, as taught by Strandqvist, motivated by the desire of forming a conventional wipe comprising fiber amounts and properties known in the art as being predictably suitable for hydroentangled wipes.
Regarding claims 8-10, Radwanski teaches the use of pulp fibers but does not appear to teach the use of regenerated cellulosic fibers such as rayon fibers.  However, as set forth above, Strandqvist teaches a similar absorbent wiping material produced by hydroentangling of a substrate web including at least one layer of fibers selected from amongst, synthetic fibers, regenerated fibers and natural fibers.  Strandqvist teaches that the fibers can also include regenerated fibers such as rayon or viscose.  Strandqvist teaches that one embodiment can contain 20-80% by weight of fluff pulp or viscose fibers and 80-20% by weight of synthetic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of Radwanski, and substituting the pulp fibers with rayon fibers, as taught by Strandqvist, motivated by the desire of forming a conventional wipe comprising fibers known in the art as being functionally equivalent and predictably suitable for forming hydroentangled wipes.
Regarding claim 14, the method of the prior art combination does not require the inclusion of continuous filaments.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Palacio and Strandqvist, as applied to claims 1-3, 5-11 and 14, and further in view of US Pub. No. 2004/0121158 to Shannon.
Regarding claims 4 and 12, the prior art combination does not appear to teach the claimed softening agent.  However, Shannon teaches a similar method for producing a wiping product comprising hydroentangled pulp fibers and thermoplastic polymeric fibers such as polyolefins and polyesters (Shannon, Abstract, paragraphs 0064-0066, 0098).  Shannon teaches that softening agents can be incorporated with the fibers before, during or after formation of the aqueous suspension of fibers (Id., paragraph 0087). Shannon teaches that softening agents can be used to enhance the softness of the product, wherein suitable agents include quaternary ammonium salts (Id.).  
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over USPN Radwanski in view of Palacio and Strandqvist, as applied to claims 1-3, 5-11 and 14, and further in view of USPN 5,899,447 to Muckenfuhs,
Regarding claim 13, although the prior art combination establishes forming wipes, the prior art combination does not appear to teach the claimed steps directed to placing stack in a dispenser as claimed.  However, Muckenfuhs teaches forming a stack of interleaves, partially overlapping discrete sheets suitable for a pop-up dispenser, wherein a plurality of sheets are cut, folded and stacked as a block of interleaved, partially overlapping sheets (Muckenfuhs, Abstract).  Muckenfuhs teaches that the sheets may be dry sheets (Id., column 3 line 64 to column 4 line 19).  Muckenfuhs teaches that the sheets may be formed of any commonly-used tissue-type paper or any other flexible sheet-like material deemed suitable for use in such a pop-up dispensing system (Id., column 5 lines 44-59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydroentangled nonwoven wipe of the prior art combination, wherein the wipes are cut, interleaved and stacked into a dispenser, as taught by Muckenfuhs, motivated by the desire of forming a conventional wipe which can be packaged in a .

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786